DEVIN, J., took no part in the consideration or decision of this case.
Civil action to restrain execution, and to vacate as illegal and void levy of stock assessment made under C. S., 218 (c).
The complaint alleges:
1. That the Citizens Bank of Mount Olive closed its doors on 24 December, 1931.
2. That thereafter the defendant Commissioner of Banks, "illegally and without due process of law," levied an assessment against the plaintiff *Page 292 
in the sum of $800, as an alleged stockholder in said bank, and docketed same in the Superior Court of Wayne County.
3. That plaintiff is advised, informed, and believes said assessment is void for that: "There was not, at the time said assessment was made by Gurney P. Hood, Commissioner of Banks, any certificate of stock appearing upon the books of record of the Citizens Bank of Mount Olive in the name of C. W. Oliver, the plaintiff herein."
Wherefore, plaintiff prays for restraining order, and that said assessment be declared illegal and void.
Motion by defendant to dismiss and demurrer on the ground that the complaint does not state facts sufficient to constitute a cause of action. Motion denied and demurrer overruled. Exception.
Defendant Commissioner of Banks appeals, assigning error.
The ruling on the motion to dismiss is not appealable. Plemmons v. Imp.Co., 108 N.C. 614, 13 S.E. 188. The ruling on the demurrer is. Griffinv. Bank, 205 N.C. 253, 171 S.E. 71.
The appeal of the plaintiff from the levy of assessment was before us at the Spring Term, 1935, on a procedural question. In re Bank, 208 N.C. 65,179 S.E. 24.
The present proceeding is a direct attack upon the summary judgment of assessment. Craddock v. Brinkley, 177 N.C. 125, 98 S.E. 280; Note, Ann. Cas., 1914 B, 82; 15 R. C. L., 839.
The demurrer admits facts properly pleaded, but not inferences or conclusions of law. Distributing Corp. v. Maxwell, Comr., ante, 47; Phiferv. Berry, 202 N.C. 388, 163 S.E. 119.
It is not alleged in the complaint that plaintiff was not a stockholder in the Citizens Bank of Mount Olive at the time of its closing, and, for this reason, not liable to assessment. He has carefully avoided making such allegation, it seems. The only ground upon which he seeks to avoid the judgment of assessment is that there was no certificate of stock standing in his name upon the books of the bank at the time of the assessment. Nonconstat that he may not have been an equitable owner of stock. C. S., 219 (a); Corp. Com. v. McLean, 202 N.C. 77, 161 S.E. 854; Darden v. Coward,197 N.C. 35, 147 S.E. 671; Corp. Com. v. Murphey, 197 N.C. 42,147 S.E. 667. The complaint is bad as against a demurrer. *Page 293 
It is still open to the plaintiff, however, to ask to be allowed to amend his complaint, if so advised. C. S., 515; Morris v. Cleve,197 N.C. 253, 148 S.E. 253; McKeel v. Latham, 202 N.C. 318, 162 S.E. 747;S. c., 203 N.C. 246, 165 S.E. 694.
Reversed.
DEVIN, J., took no part in the consideration or decision of this case.